In The

                              Court of Appeals

                   Ninth District of Texas at Beaumont

                             ________________

                             NO. 09-21-00052-CV
                             ________________

                  ROSHELL DENISE PICKENS, Appellant

                                       V.

   HARTFORD INSURANCE, MONICA ZAHN, JOSELYN HOOD AND
                ALLEN CRADDOCK, Appellees
________________________________________________________________________

                  On Appeal from the County Court at Law
                           Ellis County, Texas
                        Trial Cause No. 20-C-3479
________________________________________________________________________

                         MEMORANDUM OPINION

      Appellant Roshell Denise Pickens filed a Petition for Judicial Review of her

workers’ compensation claim and named Hartford Casualty Insurance Company

(Hartford), Monica Zahn, Joselyn Hood and Allen Craddock as Defendants.1




      1The  Texas Supreme Court transferred this appeal from the Waco Court of
Appeals to the Beaumont Court of Appeals in a docket equalization order. See Tex.
Gov’t Code Ann. § 73.001 (discussing authority to transfer); Tex. R. App. P.
41.3 (transferee court must apply the precedent of the transferring court).
                                        1
Pickens appeals the trial court’s Order of Dismissal granting Hartford’s Motion to

Dismiss and Plea to the Jurisdiction.2 In two issues, Pickens asks (1) whether the

trial court erred in failing to provide an alternate means for her to access the court

for a hearing when the web application failed on her device(s), and (2) whether the

clerk provided a means for her to contact the court in a reasonable manner regarding

the WebEx issues. For the following reasons, we affirm the trial court’s judgment.

                                    Background

      Pickens filed a worker’s compensation claim, and Hartford was her

employer’s insurance carrier. Hartford denied the claim, and the case proceeded to

an administrative hearing where the Texas Department of Insurance Division of

Workers’ Compensation (DWC) determined that Pickens did not sustain a

compensable injury or compensable repetitive trauma. Dissatisfied with that result,

Pickens appealed to the County Court at Law; however, rather than limiting her

appeal to the scope of the DWC’s determination, her complaint alleged that

Appellees violated the Texas Insurance Code by failing to investigate her claim. In

the trial court, Pickens’s husband, Kenneth L. Council, a non-lawyer, signed the


      2The Order   of Dismissal included language that it disposes of “all claims and
parties and is appealable.” Nothing in the record indicates Zahn, Hood, or Craddock
were ever served, and they have not appeared. Pickens does not complain that the
trial court’s Order of Dismissal included these parties, therefore we do not address
it. See Pike v. Tex. EMC Mgmt., LLC, 610 S.W.3d 763, 782 (Tex. 2020) (“A court
of appeals may not reverse a trial court judgment on a ground not raised.”) (citation
omitted).
                                          2
Original Petition and other pleadings as “Prose [sic] Power of Attorney for Roshell

Pickens.”

                                       Analysis

      We review a trial court’s ruling on a plea to the jurisdiction de novo. Ryder

Integrated Logistics, Inc. v. Fayette Cty., 453 S.W.3d 922, 927 (Tex. 2015) (per

curiam). When a trial court sustains a plea to the jurisdiction based on multiple

grounds without specifying the ground or grounds relied upon, an appellant must

challenge all the grounds on appeal or else the appellate court will

affirm. See Britton v. Tex. Dep’t of Criminal Justice, 95 S.W.3d 676, 680–82 (Tex.

App.—Houston [1st Dist.] 2002, no pet.); see also Williams v. Ballard, No. 10-08-

00378-CV, 2009 WL 4357124, at *1 (Tex. App.—Waco Dec. 3, 2009, no pet.)

(mem. op.) (noting same); Johnson v. Johnson Cty., 251 S.W.3d 107, 111 n.3 (Tex.

App.—Waco 2008, pet. denied) (affirming where appellant did not attack the

independent ground raised in the plea to the jurisdiction as to another cause of action)

(citations omitted). “[I]f the dismissal order lists a particular reason for the

dismissal, then the appellate court’s review is limited to whether the dismissal was

proper based on the ground specified by the trial court.” Shook v. Gilmore Tatge

Mfg. Co., Inc., 951 S.W.2d 294, 296 (Tex. App.—Waco 1997, pet. denied)

(discussing dismissal for want of prosecution). When an appellant challenges one

ground but fails to challenge all others, any assigned error is harmless because the

                                           3
unchallenged independent ground fully supports the complained-of ruling or

judgment, and we must affirm the trial court’s judgment. See Britton, 95 S.W.3d at

681.

        Pickens argues on appeal that her failure to attend the hearing in this case was

not the result of conscious indifference and asks this court to reinstate her case and

cites to Texas Rule of Civil Procedure 165a. 3 See Tex. R. Civ. P. 165a (governing

dismissal for want of prosecution and requiring a party to file motion to reinstate and

that a trial court shall reinstate upon a finding after a hearing that failure was not the

result of conscious indifference). Liberally construing her brief, she seems to assume

the trial court dismissed her case for want of prosecution, although nothing in the

record supports this. See id. She also asserts that the hearing she missed was on her

No-Evidence Motion for Summary Judgment. Again, the record does not support

this.

        Rather, the record shows that Hartford filed its Plea to the Jurisdiction and

Motion to Dismiss and set it for hearing. Hartford moved to dismiss because Council

was not a licensed attorney in Texas, was not authorized by law to represent Pickens,

and cannot file suit or appear on her behalf. Hartford also asserted that the trial court

lacked jurisdiction, because Pickens’s suit sought adjudication of issues unresolved



        3Pickens
               asserts in her brief that she filed a Motion for Reinstatement but does
not indicate when this was filed, and the record before us contains no such motion.
                                            4
by the DWC but otherwise subject to its exclusive jurisdiction. Specifically, Hartford

argued that Pickens failed to seek judicial review of any compensability issue but

rather, sought damages for violations of the Insurance Code, which are not properly

before the trial court.

      The day of the scheduled hearing, but after its scheduled time, Pickens filed a

No Evidence Motion for Summary Judgement [sic] and/or in Alternative Response

to Defendant’s Motion for Dismissal. Nothing in the Clerk’s Record shows that this

was properly before the trial court at the time of the scheduled hearing. There is no

Reporter’s Record to show that the trial court entertained Pickens’s filing.

      The trial court’s Order of Dismissal provided,

            On this day the Court considered Defendant’s Harford Casualty
      Insurance Company Motion to Dismiss and Plea to the Jurisdiction. The
      Court finds the Motion and Plea to the Jurisdiction are meritorious and
      should be granted. It is therefore ORDERED that this case be and is
      hereby dismissed.
            This Order disposes of all claims and parties and is appealable.

The trial court’s order did not indicate that it dismissed this case for want of

prosecution, but liberally construing Pickens’s brief, that appears to be what she

asserts on appeal. However, she failed to challenge the independent grounds asserted

in Hartford’s Motion to Dismiss or Plea to the Jurisdiction. These grounds included

Council filing pleadings on her behalf despite not being a licensed attorney, and her

failure to seek judicial review of the DWC’s compensability determination and

instead asserting new claims for violations of the Insurance Code, which the DWC
                                          5
did not decide. Because Pickens has failed to challenge all grounds alleged in the

plea to the jurisdiction and motion to dismiss which could, if meritorious, support

the order granting the plea and motion to dismiss, we overrule her issues. See

Johnson, 251 S.W.3d at 111 n.3; Britton, 95 S.W.3d at 681.

                                   Conclusion

      Having overruled Pickens’s issues, we affirm the trial court’s judgment.

      AFFIRMED.



                                            ________________________________
                                                  W. SCOTT GOLEMON
                                                       Chief Justice

Submitted on February 25, 2022
Opinion Delivered November 3, 2022

Before Golemon, C.J., Kreger and Horton, JJ.




                                        6